By the Court, Crockett, J.:
1. There was a substantial conflict in the evidence as to the value of the land taken, and as to the damage and benefits to the remainder of the tract. In such cases we uniformly refuse to disturb the verdict or decision, on the ground that it was not justified by the evidence.
2. There were no formal, separate findings of fact; but the judgment of the court determined the value of the land proposed to be taken, and the benefits and damage to the remainder of the tract, stating the several sums in dollars and cents generally, without specifying that the said valuations were made on a gold coin basis. It then proceeds to render judgment for the aggregate of the several sums found to be due, and orders judgment to be made payable in gold coin. The proceeding was commenced after the Codes took *282effect; and under the rule established by the Code of Civil Procedure, no findings of fact are implied in support of the judgment. On the contrary, when the facts are found it must appear affirmatively that they support the judgment. It is not necessary to decide whether it was competent for the court to ascertain the value in gold coin as contradistinguished from legal tender notes, and to render a judgment payable only in gold coin. Though the court finds generally the value of the land taken and the damages to the remainder of the tract, it does not appear that these estimates were made on a gold coin basis. That fact not appearing, it was error to render a judgment for gold coin, even though it be conceded that such a judgment would otherwise have been authorized.
3. The point made by the appellant, that the court erred in admitting proof of special damage, not alleged in the answer, is untenable. There was no proof of special damage in the proper sense of that term.
4. "We discover no error in the rulings of the court in respect to the admission or exclusion of evidence.
Order and judgment affirmed, except as to that portion of the judgment which requires payment in gold coin; and in that particular the cause is remanded, with an order to the court below to modify the judgment in accordance with this opinion.
Mr. Justice Rhodes did not express an opinion.